DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 - 8 is objected to because of the following informalities:  
Claim 5 is repeated twice with different limitations. In an effort to promote compact prosecution, the second occurrence of claim 5, which states “the ostomy leakage alert system of claim 4, further comprising a plurality of controls coupled to the alarm housing, the plurality of controls being disposed within the right side of the alarm housing through to the cavity, the plurality of controls being in operational communication with the CPU” will be referred to as “claim 5 (2nd)” to distinguish the two claims.

Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  In an effort to promote compact prosecution, claim 6 is interpreted as depending off the second instance of claim 5, which is being referred to as “claim 5 (2nd)” for the purposes of examination.
Claims 7 - 8 are similarly objected to by virtue of their dependency on claim 6
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seres et al. (US 2019/0133810 A1), hereinafter Seres, in view of Monson et al. (US 2018/0021184 A1), hereinafter Monson.
Regarding claim 1, Seres teaches an ostomy leakage alert system (Figs. 1B, Abstract and Paragraphs 170 and 216) comprising a sensor assembly, the (Fig. 1B, element 102), the sensor assembly comprising a sensor pad (Fig. 4, element 200; Paragraph 253) and a sensor being integrally disposed within the sensor pad (Fig. 4, element 202; more specifically see Fig. 3, elements 304, 306, 308; Paragraphs 250 - 251), the sensor pad having an aperture, wherein the aperture in the sensor pad is configured to couple with an ostomy bag and an ostomy skin barrier disc (Fig. 4, element 400, and Figs. 3 and 4, element 210), a lead having a sensor end 
Seres further teaches using transistors to perform circuit logic (Paragraph 429), but does not explicitly disclose said transistor being an N channel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Seres to comprise a transistor in the form of an N channel since a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification (See MPEP 2144.06, which relates to Art Recognized Equivalence for the Same Purpose and MPEP 2183, which also relates to Equivalence). In the instant case, Monson teaches an N channel may be used in a leakage indicator as part of the controlling circuit logic in the same manner as the generic “transistor logic” described in Seres.

Regarding claim 2, the combination of Seres and Monson substantially disclose the invention as claimed. Seres further teaches a first pair of conductive concentric trace rings (Fig. 3, elements 306; Paragraphs 7 and 59 indicate the shape may also be full rings rather than partial rings), the first pair of trace rings sending a first signal to the CPU upon contacting with liquid (Paragraphs 243, 250, and 251 indicate the sensors are used to detect leaks, i.e. would activate upon contact or otherwise sensing liquid; Paragraph 278 indicates capacitive sensors; Paragraphs 304, 308, and 434 indicate the sensors configured to respond to liquid).

Regarding claim 3, the combination of Seres and Monson substantially disclose the invention as claimed. Seres further teaches a second pair of conductive concentric trace rings 

Regarding claim 4, the combination of Seres and Monson substantially disclose the invention as claimed. Seres further teaches said alarm housing having a front side separated from a rear side, a top side separated from a bottom side, and a left side separated from a right side, the alarm housing having a cavity between the front side, the rear side, the top side, the bottom side, the left side, and the right side (Figs. 46A - E; although only the “front” and “rear” sides are explicitly disclosed in Paragraph 291, it is inherent that the hub also comprises a top, a bottom, a left, and right side, as well as a cavity by nature of forming an enclosure), the battery, the CPU, the alarm speaker, and the N-channel being coupled within the cavity of the alarm housing (Paragraphs 230, 233, 316, Paragraphs 57 and 429, and Paragraph 229 describe the location of parts in the hub), and the female port being disposed within a top side of the alarm housing (i.e. flat side; Figs. 46A - E, element 4602).

Regarding claim 5, the combination of Seres and Monson substantially disclose the invention as claimed. Seres further teaches using hook and loop fasteners to couple the ostomy bag and hub together (Paragraph 317). Seres does not explicitly disclose the hook-and-loop In re Japikse, 86 USPQ 70. In the instant case, the location of the fasteners does not affect their function, and is merely a result of the desired orientation of the hub when fastened to the bag.

Claims 5 (2nd) and 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seres in view of Monson as applied to claim 1 above, and further in view of Adie et al. (US 2019/0167863 A1), hereinafter Adie.

Regarding claim 5 (2nd), the combination of Seres and Monson substantially disclose the invention as claimed. Seres further teaches a plurality of controls in operational communication with the CPU (Paragraph 354 describes a user interface device). However, Seres does not disclose these controls being on the alarm housing.
In the same field of endeavor, Adie teaches a dressing for use with a stoma (Paragraph 74) comprising a leakage alarm (Paragraphs 86 and 149). Addie further teaches control buttons coupled to the housing (Figs. 2A- 3C, element 122; Paragraph 86; Also see claim 2, starting the end of Page 26, right column to page 27, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Seres and Monson to comprise the controls of Seres. Doing so would be obvious in order to allow to the user to directly control DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103. In the instant case, the controls of Seres and the controls of the instant claim perform the same function, the only difference being Seres merely takes advantage of modern electronics to provide a more complex user interface.
Seres, Monson, and Adie do not explicitly disclose said controls being disposed within the right side of the alarm housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the location of the controls to be on the right side, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the controls on the surface of the hub does not affect their function.

Regarding claim 6, the combination of Seres, Monson, and Adie substantially disclose the invention as claimed. Seres further teaches a vibration mechanism (Paragraph 349 indicates a vibration mode for the alarm) and a wireless transmitter coupled within the cavity of the alarm housing, wherein the wireless transmitter is configured to connect to a cellphone (Paragraphs 174, 181, 231 and 234).


Adie further teaches using multiple additional buttons (Paragraph 85).
Seres further teaches drain and calibration controls (Paragraph 346) as well as the hub turning off the sensors (i.e. is in operational communication with the CPU and battery; Paragraph 271). Series also teaches a plurality of alert methods (Paragraph 283 indicates “pre-set protocols”) as well as controlling the volume of the alarm and vibration (Paragraph 349) and communicating alerts to a wireless device (Paragraph 234). As such, the device of Seres, Monson, and Adie would be capable of being programmed such that the controls on the housing specifically comprise a power button being in operational communication with the CPU and battery and an option button being in operational communication with the CPU, the option button cycling between a plurality of alert methods, the plurality of alert methods comprising only the alarm speaker, only the vibration mechanism, both the alarm speaker and the vibration mechanism, and the wireless transmitter.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise specific buttons to do so as doing so would be obvious in order to allow to the user to directly control the device from the hub in the event that the user interface device is unavailable. Similarly, just as a computerized implementation to replace a manual function to accomplish the same result does not distinguish over the prior art, providing a manual means to accomplish the same result similarly does not distinguish over the prior art. See MPEP 2114 (IV) which relates to DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103. In the instant case, Seres teaches controlling the device in the same manner as claimed. Thus, the device of Seres and the buttons of the instant claim perform the same function, the only difference being Seres merely takes advantage of modern electronics to provide a more complex user interface.

Regarding claim 8, the combination of Seres, Monson, and Adie substantially disclose the invention as claimed. As previously stated, Adie further teaches using multiple additional buttons (Paragraph 85).
Seres also teaches sending a leakage warning to a clinician or external device (Paragraphs 216 and 328). As such, the device of Seres, Monson, and Adie would be capable of being programmed such that the controls on the housing specifically comprise an SOS button, the SOS button being in operational communication with the CPU and the wireless transmitter, wherein the SOS button is configured to send an emergency call or message through the connected cellphone.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise specific buttons to do so as doing so would be obvious in order to allow to the user to directly control the device from the hub in the event that the user interface device is unavailable. Similarly, just as a computerized implementation to replace a manual function to accomplish the same result does not distinguish over the prior art, providing a manual means to accomplish the same result similarly does not distinguish over the prior art. See MPEP 2114 (IV) which relates to DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103. In the instant case, Seres teaches controlling the device in the same manner as claimed. Thus, the device of Seres and the buttons of the instant claim perform the same function, the only difference being Seres merely takes advantage of modern electronics to provide a more complex user interface.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seres in view of Monson and Adie.
Regarding claim 9, Seres teaches an ostomy leakage alert system (Figs. 1B, Abstract and Paragraphs 170 and 216) comprising a sensor assembly, the (Fig. 1B, element 102), the sensor assembly comprising a sensor pad (Fig. 4, element 200; Paragraph 253) and a sensor being integrally disposed within the sensor pad (Fig. 4, element 202; more specifically see Fig. 3, elements 304, 306, 308; Paragraphs 250 - 251), the sensor comprising a first pair of conductive concentric trace rings and a second pair of conductive concentric trace rings, the second pair of trace rings circumscribing the first pair of trace rings (Fig. 3, elements 306 and 308; Paragraphs 7 and 59 indicate the shape may also be full rings rather than partial rings), the sensor pad having an aperture, wherein the aperture in the sensor pad is configured to couple with an ostomy bag and an ostomy skin barrier disc (Fig. 4, element 400, and Figs. 3 and 4, element 210), a lead having a sensor end coupled to the sensor at the edge of the sensor pad (Fig. 4, element 214 and Fig. 3, around element 310), a connector end having a male connector (Figs. 46A - D have female connection port 4602; although a different embodiment, Paragraph 299 describes how said port allows for connection to different sensor wafers, said female port inherently requiring a matching male connector on the sensor wafer), an alarm assembly 
Seres does not explicitly teach an N channel, or a plurality of controls disposed through the right side of the alarm housing to the cavity, the plurality of controls comprising a power button, an option button, and an SOS button, the power button being in operational communication with the CPU and the battery, the option button being in operational communication with the CPU, the option button cycling between a plurality of alert methods, the plurality of alert methods composing only the alarm speaker, only the vibration mechanism, both the alarm speaker and vibration mechanism, both the alarm speaker and vibration mechanism, and the wireless transmitter, an SOS button, the SOS button being in operational communication with the CPU and the wireless transmitter, wherein the SOS button is configured to send an emergency call or message through the connected cellphone.

Seres further teaches using transistors to perform circuit logic (Paragraph 429), but does not explicitly disclose said transistor being an N channel.	In the same field of endeavor, Monson teaches a leakage detection apparatus (Fig. 2; Abstract) comprising an N Channel (i.e. MOSFET) as a binary indicator within the circuit (Paragraph 219).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Seres to comprise a transistor in the form of an N channel since a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification (See MPEP 2144.06, which relates to Art Recognized Equivalence for the Same Purpose and MPEP 2183, which also relates to Equivalence). In the instant case, Monson teaches an N channel may be used in a leakage indicator as part of the controlling circuit logic in the same manner as the generic “transistor logic” described in Seres.
The combination of Seres and Monson still do not teach the controls and buttons as claimed.
Seres does teach a plurality of controls in operational communication with the CPU (Paragraph 354 describes a user interface device). However, Seres does not disclose these controls being on the alarm housing.	In the same field of endeavor, Adie teaches a dressing for use with a stoma (Paragraph 74) comprising a leakage alarm (Paragraphs 86 and 149). Addie further teaches control buttons 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Seres and Monson to comprise the controls of Seres. Doing so would be obvious in order to allow to the user to directly control the device from the hub in the event that the user interface device is unavailable. Similarly, just as a computerized implementation to replace a manual function to accomplish the same result does not distinguish over the prior art, providing a manual means to accomplish the same result similarly does not distinguish over the prior art. See MPEP 2114 (IV) which relates to DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103. In the instant case, the controls of Seres and the controls of the instant claim perform the same function, the only difference being Seres merely takes advantage of modern electronics to provide a more complex user interface.
Seres, Monson, and Adie do not explicitly disclose said controls being disposed within the right side of the alarm housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the location of the controls to be on the right side, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the controls on the surface of the hub does not affect their function.
Adie further teaches using multiple additional buttons (Paragraph 85).

Seres also teaches sending a leakage warning to a clinician or external device (Paragraphs 216 and 328). As such, the device of Seres, Monson, and Adie would be capable of being programmed such that the controls on the housing specifically comprise an SOS button, the SOS button being in operational communication with the CPU and the wireless transmitter, wherein the SOS button is configured to send an emergency call or message through the connected cellphone.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise specific buttons to do so as doing so would be obvious in order to allow to the user to directly control the device from the hub in the event that the user interface device is unavailable. Similarly, just as a computerized implementation to replace a manual function to accomplish the same result does not distinguish over the prior art, providing DETERMINING WHETHER A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS PATENTABLE OVER THE PRIOR ART UNDER 35 U.S.C. 102 AND 103. In the instant case, Seres teaches controlling the device in the same manner as claimed. Thus, the device of Seres and the buttons of the instant claim perform the same function, the only difference being Seres merely takes advantage of modern electronics to provide a more complex user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781